Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 and 09/18/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lue et al, US 2016/0111372 A1, in view of Inoue et al, US 2010/0218977 A1.
Pertaining to claim 1, Lu teaches ( see figs. 1A-4D ) a semiconductor device comprising:
a cylindrical insulating film [130a/b] that is configured in a cylindrical shape penetrating a semiconductor substrate ( see fig.1A);
a front surface side pad that[112] is formed adjacent to a front surface of the semiconductor substrate ;
a conductor layer[123] that is arranged adjacent to the front surface side pad[112] and an inner side of the cylindrical insulating film [130A/B] after removing the semiconductor substrate inside the cylindrical insulating film adjacent to the front surface side pad[112]; and
a back surface side pad [113 or 255] that is arranged on a back surface of the semiconductor substrate and is connected to the front surface side pad[112] via the conductor layer[123.
Lu did not teach that a front surface side pad that [112]  formed adjacent to a front surface of the semiconductor substrate is  inside the cylindrical insulating film
However, in the same field of endeavor, Inoue teaches a pad [96A] formed adjacent to a front surface of the semiconductor substrate is inside a cylindrical insulating film [93/94]. In view of Inoue, it would have been obvious to one of 
Pertaining to claim 2, Lu teaches ( see figs. 1A-4D) The semiconductor device according to claim 1, wherein the conductor layer is arranged after the semiconductor substrate inside the cylindrical insulating film adjacent to the front surface side pad is removed by a method different from plasma etching ( see para 0010 wherein the removal can done by other method that are not plasma).
However, please note that the claim limitation “is removed by a method different from plasma etching” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  In the regard, both the claimed product and the prior art product would be the same or substantially the same.  That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.
Pertaining to claim 3, Lu teaches ( see figs. 1A-4D)The semiconductor device according to claim 2, wherein the conductor layer is arranged after the semiconductor substrate inside the cylindrical insulating film adjacent to the front surface side pad is removed by wet etching ( see para 0010 wherein the removal can done by wet etching).
However, please note that the claim limitation “is removed by wet etching” which is drawn to process steps of a product-by-process claim, such method step(s) are not 
Pertaining to claim 4, Lu teaches (see figs. 1A-4D The semiconductor device according to claim 2, wherein the conductor layer is arranged after the semiconductor substrate inside the cylindrical insulating film adjacent to the front surface side pad is removed by chemical dry etching.
However, please note that the claim limitation “is removed by chemical dry etching” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  In the regard, both the claimed product and the prior art product would be the same or substantially the same.  That is even though product-by-process claims are limited and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.

.
Claims 6, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi  Jp 2003-309221  of record in view of Inoue et al, US 2010/0218977 A1.
Pertaining to claim 6, Takashi teaches (see figs. 3a-4b, 8a/b) A manufacturing method of a semiconductor device, comprising:
a semiconductor substrate  removing step of removing a semiconductor substrate adjacent to a front surface side pad and an inner side of a cylindrical insulating film ( see fig4a/b), the front surface side pad[2] being formed adjacent to a front surface of the semiconductor substrate; 
a conductor layer [17] arranging step of arranging a conductor layer adjacent to an inner side of the cylindrical insulating film in which the semiconductor substrate has been removed and the front surface side pad [2]; and
a back surface side pad [31] arranging step of arranging a back surface side pad on a back surface of the semiconductor substrate, the back surface side pad being connected to the front surface side pad[2] via the conductor layer[17 ( see fig 8b].
Takashi did not teach that a front surface side pad that [2] formed adjacent to a front surface of the semiconductor substrate is inside the cylindrical insulating film
However, in the same field of endeavor, Inoue teaches a pad [96A] formed adjacent to a front surface of the semiconductor substrate is inside a 
Pertaining to claim 11 Takashi in view of Inoue teaches the manufacturing method of a semiconductor device according to claim 6, further comprising:
a cylindrical insulating film arranging step of arranging the cylindrical insulating film in the semiconductor substrate; and a front surface side pad forming step of forming the front surface side pad adjacent to the front surface of the semiconductor substrate inside the arranged cylindrical insulating film,
wherein in the semiconductor substrate removing step, the semiconductor substrate adjacent to the front surface side pad formed adjacent to the front surface of the semiconductor substrate inside the arranged cylindrical insulating film and the inner side of the cylindrical insulating film is removed( see figs. 3a-4b, 8a/b of Takashi and figs 27a-c of Inoue).
Pertaining to claim 12, Takashi in view of Inoue teaches the manufacturing method of a semiconductor device according to claim 6, further comprising:
a front surface side pad forming step of forming the front surface side pad adjacent to the front surface of the semiconductor substrate; and
a cylindrical insulating film arranging step of arranging the cylindrical insulating film that is an insulating film configured in a cylindrical shape surrounding the formed front surface side pad and penetrating the semiconductor substrate,
wherein in the semiconductor substrate removing step, the semiconductor substrate adjacent to the front surface side pad formed adjacent to the front surface of .


Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi  Jp 2003-309221  of record in view of Inoue et al, US 2010/0218977 A1 and further view of Lue et al, US 2016/0111372 A1.
Pertaining to claim 7 Takashi in view of Inoue teaches (see figs. 3a-4b, 8a/b) the manufacturing method of a semiconductor device according to claim 6, wherein in the semiconductor substrate removing step, the semiconductor substrate inside the cylindrical insulating film adjacent to the front surface side pad is removed but is silent about the process done by a method different from plasma etching,
However, in the same field of endeavor, Lue teaches using different method other than plasma etching to remove the part of the substrate (see para 0010 of Lue wherein the removal can done by other method that are not plasma).In view of Lue, it would have been to one of ordinary skill in the art to remove part of a substrate by a method different from plasma etching using well known etching method such as wet etching, dry etching etc..
Pertaining to claim 8-9, Takashi in view of Inoue teaches The manufacturing method of a semiconductor device according to claim 7, wherein in the semiconductor substrate removing step, the semiconductor substrate inside the cylindrical insulating 
However, in the same field of endeavor, Lue teaches using different method other than plasma etching to remove the part of the substrate (see para 0010 of Lue wherein the removal can done by wet etching).In view of Lue, it would have been to one of ordinary skill in the art to remove part of a substrate by a method different from plasma etching using well known etching method in the art such as wet etching, dry etching etc..
Pertaining to claim 10, Takashi in view of Inoue teaches the manufacturing method of a semiconductor device according to claim 6, wherein Takashi further comprising
an insulating layer [3/4/10] arranging step of arranging an insulating layer on the front surface of the semiconductor substrate [1], the insulating layer [3/4/10] covering the formed front surface side pad [2];
wherein in the semiconductor substrate removing step, the semiconductor substrate is removed after the insulating layer is arranged (see figs 3-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449.  The examiner can normally be reached on M-F: 9:00AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819